HOLLAND, District Judge.
There are two rules here upon an affidavit of defense. The first is for judgment for the amount admitted to be due, which amount is $3,712.09, with interest; and the second is for judgment for want of a sufficient affidavit of defense to the balance of plaintiff’s claim. There are four items of defense set up, the total of which amounts to $1,296.22.. We think that the defense to the first three claims in the affidavit is sufficiently set forth, although it is very close to the line. The last item of $75, the cost of perfecting the holes in the iron to be bolted, is set forth in a very indefinite, vague, and uncertain manner. If the defendants were required to put additional work on these bolt holes, they could easily have stated the number of hours their men worked, and the rate of wages for the work.- In other words, they could have specified more particularly, so that it could be known what the work was, and its value. As to this item, we think the affidavit is insufficient.
Judgment will therefore be entered for the amount admitted to be due, to wit, $3,712.09, with interest, plus $75, with interest, making a total of $3,787.09, with interest.
As to the remainder of the claim, the rule for judgment is discharged.